DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13 and 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. (US 2020/0125887 A1) in view of Kim et al. (US 10,467,503 B1).
a.	Regarding claim 11, Nishii discloses a supervised classification device based on a neural network, comprising:
a storage medium (Nishii discloses that “storage devices such as a read only memory (ROM) and a random access memory (RAM) and a microcomputer program” at ¶ 0026), storing a neural network (Nishii discloses a neural network comprising fully connected layers, hidden layers and output layers at Fig. 1-14B, Fig. 5, and ¶¶ 0039-0044, 0061-0076);
an image capturing device, configured to generate a target image including an appearance of an object (Nishii discloses an image capturing device such as a digital camera to “[obtain] a plurality of images by capturing a plurality of positions of the circumference of the tire 20 (for example, six positions)” at Fig. 1-11 and ¶¶ 0025, 0027-0031); and
a processor, coupled to the storage medium and the image capturing device, and configured to (Nishii discloses that “storage devices such as a read only memory (ROM) and a random access memory (RAM) and a microcomputer program” at ¶ 0026):
receive a reference image and the target image (Nishii discloses obtaining reference tire images and a recognition-target tire image at Figs. 6-S11 and S21 and ¶¶ 0077-0078, 0082-0083), and classify the target image according to the trained neural network and the reference image, so as to generate a classification result of the target image, wherein the classification result of the target image indicates whether the object in the target image has an appearance defect and is related to a difference of defect degrees of the reference image and the target image, wherein a classification criteria of the trained neural network used to determine whether the object in the target image has the appearance defect is adjusted by changing the reference image inputted to the trained neural network (Nishii discloses a tire recognizing and determining means comprising a feature amount extracting unit and a recognizing and determination unit to determine the wear amount of the recognition-target tire using a neural network at Figs. 1-14, 14A, 14B, Fig. 5, Figs. 6-S15, S23, and ¶¶ 0037-0044, 0061-0076, 0080-0084. Here, “the tire condition was determined by the tread wear condition . . .  as to whether or not there is a crack in the side tread and so on, it is possible to determine by recognizing the normal product and a defective product” at ¶ 0089).
However, Nishii does not disclose wherein a first image and a second image are sampled from a first dataset, the first image is tagged in response to a first control instruction to generate a first tagged image, wherein the first control instruction is related to a user's selection of the first image and the second image, label data is generated according to the first tagged image and the second image, and the trained neural network is formed according to the label data.
Kim discloses wherein a first image and a second image are sampled from a first dataset, the first image is tagged in response to a first control instruction to generate a first tagged image, wherein the first control instruction is related to a user's selection of the first image and the second image, label data is generated according to the first tagged image and the second image, and the trained neural network is formed according to the label data (Kim discloses that “the computing device 100 supports the CNN module 200 to acquire the original image, the initial synthesized label and the value of the random seed, to thereby generate a first synthesized label and a first synthesized image” and “iteratively generating the intermediate synthesized labels and the intermediate synthesized images, the computing device 100 iteratively combines the specific label and the specific image corresponding to the specific object with the generated intermediate synthesized labels and the generated intermediate synthesized images, respectively, such that the specific label and the specific image are respectively located at a same or similar location, corresponding to the location of the bounding box in the initial synthesized label, in the generated intermediate synthesized images and the generated intermediate synthesized labels, to thereby acquire an enough result. The enough result is a state that, supposing an image decision module which tells input images are fake or real, the image decision module cannot tell whether a certain inputted intermediate synthesized image is fake or real. When the enough result is achieved, the computing device supports the CNN module to finally output a second synthesized label and a second synthesized image which are the lastly generated intermediate image and the lastly generated intermediate label at the end of the iterative process . . . .” at Fig. 4 and col. 7, line 55–col. 8, lune 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the iterative process of generating synthesized and labeled images of Kim to the Nishii’s neural network.
The suggestion/motivation would have been to “provide a method for generating synthesized images more similar to real images and synthesized labels by performing processes of supporting a CNN module” (Kim; col. 2, lines 18-21).
b.	Regarding claim 13, the combination applied in claim 11 discloses wherein the first dataset corresponds to a first object and a second object different to the first object, the reference image corresponds to one of the first object or the second object, and the target image corresponds to one of the first object or the second object (Nishii discloses “converted images are divided into a plurality of teacher images and test images” at Fig. 6-S13 and ¶ 0079. These images are tire images that show the wear amounts at Figs. 7(a)-7(d), 8(a)-8(d), 9(a)-9(d), and 10(a)-10(d) and ¶¶ 0092-0226).
c.	Regarding claims 18 and 20, claims 18 and 20 are analogous and correspond to claims 11 and 13, respectively.

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. (US 2020/0125887 A1) in view of Goeppinger et al. (US 2016/0110424 A1; hereinafter “Goe”).
a.	Regarding claim 17, Nishii discloses all the previous claim limitations. However, Nishii does not explicitly disclose wherein the reference image adjusts at least one of a miss rate and a false positive rate of the neural network.
Goe discloses wherein the reference image adjusts at least one of a miss rate and a false positive rate of the neural network (Goe discloses that “The performance adjustment module 160 can adjust the performance (e.g., false positive rate, false negative rate, etc.) of the entity resolution tool 100” at Fig. 1-160 and ¶0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the performance adjustment module of Gow to the Nishii’s neural network.
The suggestion/motivation would have been to “facilitate tuning of the tool's performance and therefore enhance the tool's flexibility” (Goe; ¶0008).
b.	Regarding claim 24, claim 24 is analogous and corresponds to claim 17. See rejection of claim 17 for further explanation.

Allowable Subject Matter
Claims 14-15 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Following is a list of reference pertinent to the claimed invention:
Ling et al. (US 2020/0160111 A1): Techniques are disclosed for characterizing and defining the location of a copy space in an image. A methodology implementing the techniques according to an embodiment includes applying a regression convolutional neural network (CNN) to an image. The regression CNN is configured to predict properties of the copy space such as size and type (natural or manufactured). The prediction is conditioned on a determination of the presence of the copy space in the image. The method further includes applying a segmentation CNN to the image. The segmentation CNN is configured to generate one or more pixel-level masks to define the location of copy spaces in the image, whether natural or manufactured, or to define the location of a background region of the image. The segmentation CNN may include a first stage comprising convolutional layers and a second stage comprising pairs of boundary refinement layers and bilinear up-sampling layers.
Mesmakhosroshahi et al. (US 2019/0065817 A1): An artificial neural network system implemented on a computer for cell segmentation and classification of biological images. It includes a deep convolutional neural network as a feature extraction network, a first branch network connected to the feature extraction network to perform cell segmentation, and a second branch network connected to the feature extraction network to perform cell classification using the cell segmentation map generated by the first branch network. The feature extraction network is a modified VGG network where each convolutional layer uses multiple kernels of different sizes. The second branch network takes feature maps from two levels of the feature extraction network, and has multiple fully connected layers to independently process multiple cropped patches of the feature maps, the cropped patches being located at a centered and multiple shifted positions relative to the cell being classified; a voting method is used to determine the final cell classification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664